FILED
                             NOT FOR PUBLICATION                             JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL JOHNSON,                                 No. 10-15559

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02035-FCD-
                                                 KJN
  v.

D. K. SISTO; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Michael Johnson, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion a district court’s denial of appointment of

counsel, Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009), and we affirm.

      The district court did not abuse its discretion by denying Johnson’s motions

to appoint counsel because the case did not present exceptional circumstances. See

Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (holding that

“[a] finding of the exceptional circumstances of the plaintiff seeking assistance

requires at least an evaluation of the likelihood of the plaintiff’s success on the

merits and an evaluation of the plaintiff’s ability to articulate his claims in light of

the complexity of the legal issues involved” (citation and internal quotation marks

omitted)).

      We do not consider claims not actually argued in Johnson’s opening brief.

See Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211,

1217 (9th Cir. 1997).

      AFFIRMED.




                                            2                                      10-15559